Title: From Thomas Jefferson to Daniel Smith, 11 May 1791
From: Jefferson, Thomas
To: Smith, Daniel



Sir
Philadelphia May 11. 1791.

In acknowleging the reciept of your favor of Mar. 1. I take occasion at the same time to answer the query it proposed by observing that the reports from your office should contain periods of six months each. It would be well that they should end on the last days of June and December. Having nothing interesting to communicate I shall only add assurances of the esteem with which I am Dear Sir Your most obedt. humble servt,

Th: Jefferson

